Opinion filed June 5, 2014




                                     In The


        Eleventh Court of Appeals
                                 ___________

                             No. 11-14-00009-CV
                                ___________

IN THE INTEREST OF C.E.C., K.E.V., AND A.R.R., CHILDREN


                      On Appeal from the 70th District Court
                               Ector County, Texas
                         Trial Court Cause No. A-3177-PC



                      MEMORANDUM OPINION
      This is an appeal from an order terminating the parental rights of the mother
and the fathers of C.E.C., K.E.V., and A.R.R. The mother filed a notice of appeal;
the fathers did not. We dismiss the appeal.
      The mother’s court-appointed counsel has filed a motion to withdraw and a
supporting brief in which he professionally and conscientiously examines the
record and applicable law and states that he has concluded that the appeal is
frivolous. The brief meets the requirements of Anders v. California, 386 U.S. 738
(1967), by presenting a professional evaluation of the record demonstrating why
there are no arguable grounds to be advanced. See In re Schulman, 252 S.W.3d
403 (Tex. Crim. App. 2008); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).   In this regard, the practice recognized in Anders for court-appointed
counsel to seek a withdrawal from a frivolous appeal applies to parental
termination proceedings involving appointed counsel. See In re K.D., 127 S.W.3d
66, 67 (Tex. App.—Houston [1st Dist.] 2003, no pet.).
      Appellant’s counsel has certified to this court that Appellant no longer lives
at the address provided to counsel, that Appellant left no forwarding address, and
that Appellant’s current address is unknown.            Appellant’s court-appointed
appellate counsel has contacted Appellant’s trial counsel in an attempt to locate
Appellant, but they have been unable to locate her. Accordingly, appellate counsel
has been unable to serve Appellant with a copy of the brief and has been unable to
inform Appellant of her right to review the record and file a response to counsel’s
brief. A defendant who fails to keep her attorney informed of her current address
forfeits the right to receive a copy of an Anders brief and the right to file a pro se
response. Schulman, 252 S.W.3d at 408 n.21. We note that the clerk of this court
has also attempted to notify Appellant of the date on which her pro se response was
due to be filed in this court. The letter that this court sent to Appellant at her last
known address was returned with the following notation from the post office:
“MOVED LEFT NO ADDRESS UNABLE TO FORWARD RETURN TO
SENDER.”      Under the circumstances in the present case, we conclude that
Appellant’s counsel has satisfied his duty under Anders and Schulman.
      Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. See id. at 409. Accordingly, we grant the motion to
withdraw filed by Appellant’s court-appointed appellate counsel.
                                          2
      The motion to withdraw is granted, and the appeal is dismissed.


                                                  PER CURIAM


June 5, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        3